Case: 08-41090     Document: 00511131107          Page: 1    Date Filed: 06/03/2010




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                  FILED
                                                                            June 3, 2010
                                     No. 08-41090
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

NATHANIEL HOWARD THOMAS,

                                                   Defendant-Appellant


                   Appeal from the United States District Court
                        for the Eastern District of Texas
                             USDC No. 4:98-CR-14-27


Before DAVIS, SMITH and DENNIS, Circuit Judges.
PER CURIAM:*
        Nathaniel Howard Thomas, federal prisoner # 07052-078, appeals the
district court’s judgment of October 6, 2008, denying his motion to reduce his
sentence pursuant to 18 U.S.C. § 3582(c)(2) based on U.S.S.G. App. C,
Amendment 591 (Nov. 2000). Thomas argues that, in light of United States v.
Booker, 543 U.S. 220 (2005), the district court was authorized to consider the
reduced offense level under the amendment and the 18 U.S.C. § 3553(a) factors
in considering the motion. This issue is foreclosed by this court’s decisions in

        *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 08-41090    Document: 00511131107 Page: 2        Date Filed: 06/03/2010
                                 No. 08-41090

United States v. Doublin, 572 F.3d 235, 236-39 (5th Cir.), cert. denied, 130 S. Ct.
517 (2009), and United States v. Evans, 587 F.3d 667, 670-71 (5th Cir. 2009),
petition for cert. filed (Jan. 28, 2010) (No. 09-8939).
      On appeal, Thomas does not address the denial of relief based on the
specific provisions of Amendment 591. When an appellant fails to identify any
error in the district court’s analysis, it is the same as if the appellant had not
appealed that issue. Brinkmann v. Dallas County Sheriff Abner, 813 F.2d 744,
748 (5th Cir. 1987). Arguments must be briefed in order to be preserved. Yohey
v. Collins, 985 F.2d 222, 224-25 (5th Cir. 1983). Any claim based on Amendment
591 must be deemed abandoned. See Brinkmann, 813 F.2d at 748.
      The judgment of the district court is AFFIRMED. The Government’s
motions are DENIED.




                                         2